Dismissed and Memorandum Opinion filed May 27, 2010.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00903-CV
____________
 
O P INVESTMENTS, L.L.C., Appellant
 
V.
 
KATHLENE LAU, INDIVIDUALLY, ROY TJINKAWIE,
INDIVIDUALLY, AND DE RISING SUN CORPORATION, Appellees
 

 
On Appeal from the 269th District Court
Harris County, Texas
Trial Court Cause No. 2007-35341
 

 
M E M O R
A N D U M   O P I N I O N
This appeal is from a judgment signed September 21, 2009.  No
clerk=s record has been filed.  The clerk
responsible for preparing the record in this appeal informed the court
appellant did not make arrangements to pay for the record.  
On April 23, 2010, notification was transmitted to all
parties of the court's intention to dismiss the appeal for want of prosecution
unless, within fifteen days, appellant paid or made arrangements to pay for the
record and provided this court with proof of payment.  See Tex.
R. App. P. 37.3(b).
Appellant has not provided this court with proof of payment
for the record. Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Panel consists of Justices
Brown, Sullivan, and Christopher.